DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 7, 2021 has been entered.
 This Action is non-final and is in response to the claims filed October 7, 2021 via RCE. Claims 1-8 and 21-32 are currently pending, of which claims 1-8 and 21-32 are currently amended. Claims 9-20 were previously canceled.

Response to Arguments
Prior Art Rejections
Applicant’s arguments regarding the previously cited art have been fully considered and are moot.
Specifically, Applicant argues that the amendments regarding the velocity threshold movements are not taught by either McCall or Angelov. See Remarks 11. These arguments are moot and new reference Wilson has been introduced to teach these limitations of the claim, as well as replacing Angelov in the rejections below. Wilson detects cursor speeds and notes that “[i]f it is determined in process action 600 that the cursor speed has fallen below the prescribed slow speed threshold, then in process action 602 the WorldCursor control process switches to the aforementioned slow filter”. Moreover, “the WorldCursor can act as a display cursor as well.” Therefore, the movement of the cursor is displayed, and thus rendered. See Wilson Fig. 6 and paras. [0080] and [0085].
It is for at least these reasons and the reasons cited below that the claims remain rejected in this Action.
Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 21-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over  McCall et al. (U.S. Publication No. 2008/0180410; hereinafter .
As per claim 1, McCall teaches a system comprising: at least one processor; and at least one non-transitory computer readable storage medium storing instructions thereon that, when executed by at least one processor (See McCall paras. [0032-34]), cause the system to:
monitor, via a touch device, a velocity of user input to move an object within a graphical user interface (See McCall Fig. 7 and paras. [0041] and [0060]: cursor movement and tracking velocity of stroke input);
determine that the velocity of user input is below a predetermined threshold; and dynamically modify, in response to detecting that the velocity of user input is below the predetermined threshold and based on the velocity of user input, [rendering of the velocity of movement of the object within the graphical user interface to move at an object velocity less than the velocity of the user input] (See McCall Fig. 7 and paras. [0060-61]: If the input is below the escape velocity and above the stallout velocity, the width and weight of the drawn stroke are adjusted as a function of the velocity. There are otherwise minimum and maximum widths for the brush strokes if the velocity of input is below the stallout velocity and above the escape velocity, respectively).
While McCall teaches brush stroke velocity and rendering gesture inputs, McCall does not explicitly teach rendering of movement of the object within the graphical user interface to move at an object velocity less than the velocity of the user input.

	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the stroke inputs of McCall with the speed thresholds of Wilson. One would have been motivated to combine these references because both references disclose tracking cursor movements and inputs, and Wilson further enhances the experience of the user of McCall by allowing for finer interaction and “precise positioning”, cursor movements that would apply to the strokes of McCall (See Wilson para. [0084]).

As per claim 2, McCall further teaches instructions that, when executed by the at least one processor, further cause the system to: detect that the velocity of user input has returned above the predetermined threshold; and incrementally return [the rendering of the movement] of the object within the graphical user interface to a default state (See McCall Figs. 4A-5B and 7 and paras. [0060-61]: “segments that are rapidly drawn wider than segments that are slowly drawn” and where “the adjusted width is set to be a function of the velocity and the velocity weight is also set to be a function of the velocity”.
the rendering of the movement as claimed.
Wilson teaches these limitations of the claim (See Wilson Fig. 6 and para. [0085]: “If it is determined in process action 600 that the cursor speed has fallen below the prescribed slow speed threshold, then in process action 602 the WorldCursor control process switches to the aforementioned slow filter”; para. [0080]: “the WorldCursor can act as a display cursor as well.” Therefore, the movement of the cursor is displayed, and thus rendered).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine McCall with the teachings of Wilson for at least the same reasons as discussed above in claim 1.

As per claim 3, McCall further teaches wherein the instructions, when executed by the at least one processor, cause the system to [incrementally] return [the rendering of the movement] of the object within the graphical user interface to [the default state] by [incrementally] increasing the object velocity until reaching the velocity of the user input (See McCall Figs. 4A-5B and 7 and paras. [0060-61]: stroke “width is set to be a function of the velocity and the velocity weight is also set to be a function of the velocity”. Therefore, as a user adjusts the velocity of the stroke input, the width of the displayed stroke changes accordingly). 
However, McCall does not explicitly teach doing so incrementally, especially with regards to the default state as claimed. Nevertheless, one of ordinary skill in the art before the effective filing date would recognize that McCall does disclose doing so (See 
Furthermore, while McCall teaches brush stroke velocity and rendering gesture inputs, McCall does not explicitly teach the rendering of the movement.
Wilson teaches these limitations of the claim (See Wilson Fig. 6 and para. [0085]: “If it is determined in process action 600 that the cursor speed has fallen below the prescribed slow speed threshold, then in process action 602 the WorldCursor control process switches to the aforementioned slow filter”; paras. [0080]: “the WorldCursor can act as a display cursor as well.” Therefore, the movement of the cursor is displayed, and thus rendered).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine McCall with the teachings of Wilson for at least the same reasons as discussed above in claim 1.

As per claim 4, McCall further teaches wherein the instructions, when executed by the at least one processor, cause the system to dynamically modify [the rendering of the movement of the object within the graphical user interface to move at the object velocity less than to the velocity] of the user input by scaling [the object velocity] to a proportion of the velocity of user interface (See McCall para. [0005]: “stroke control module is operable on a processor to modify the width of input strokes and adjust them based on…the velocity at which they were received”; Figs. 4A-5B and 7 and paras. [0060-61]: stroke “width is set to be a function of the velocity and the velocity weight is also set to be a function of the velocity”. Therefore, as a user adjusts the velocity of the stroke input, the width of the displayed stroke changes accordingly).
While McCall teaches brush stroke velocity and rendering gesture inputs, McCall does not explicitly teach the rendering of the movement of the object within the graphical user interface to move at the object velocity less than to the velocity as well as the object velocity in general.
Wilson teaches these limitations of the claim (See Wilson Fig. 6 and para. [0085]: “If it is determined in process action 600 that the cursor speed has fallen below the prescribed slow speed threshold, then in process action 602 the WorldCursor control process switches to the aforementioned slow filter”; paras. [0080]: “the WorldCursor can act as a display cursor as well.” Therefore, the movement of the cursor is displayed, and thus rendered).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine McCall with the teachings of Wilson for at least the same reasons as discussed above in claim 1.
As per claim 5, McCall/Wilson further teaches instructions that, when executed by the at least one processor, cause the system to maintain the object velocity above a minimum velocity of movement (See McCall Fig. 7 and paras. [0060-61]: minimum 

As per claim 6, McCall/Wilson further teaches instructions that, when executed by the at least one processor, cause the system to implement the minimum velocity of movement for the object velocity in response to detecting a decrease in velocity of user input below a minimum threshold (See McCall Fig. 7 and paras. [0060-61]: when velocity is below the stallout velocity, there is a minimum width that is prescribed to the input event; see also Wilson Fig. 6 and para. [0085]: velocity thresholds for different cursor movements, including velocities below thresholds; para. [0068]: “…the WorldCursor moves a corresponding amount to the left in real time”).

As per claim 7, McCall/Wilson further teaches wherein the object velocity comprises a velocity of movement of a selectable user interface element (See McCall Figs. 4A-5B and 7 and paras. [0041] and [0060-61]: “the segments preceding and following the selected segment can be used in the velocity calculation”. This includes the movement of the cursor, or of a virtual brush stroke; see also Wilson Fig. 6 and paras. [0080] and [0085]: velocity thresholds for different cursor movements, including velocities below thresholds).
As per claim 8, McCall/Wilson further teaches wherein the movement of the object within the graphical user interface comprises movement of the object across the graphical user interface (See McCall Figs. 4A-5B and 7 and paras. [0041] and [0060-61]: “the segments preceding and following the selected segment can be used in the velocity calculation”. This includes the movement of the cursor, or of a virtual brush stroke that the user would simulate across a screen; see also Wilson Fig. 6 and paras. [0080] and [0085]: velocity thresholds for different cursor movements, including velocities below thresholds).

As per claims 21-24, 26, and 27, the claims are directed to a computer-readable medium that implements the same or similar features as the system of claims 1-4, 7, and 8, respectively, and are therefore rejected for at least the same reasons therein.

As per claim 25, McCall/Wilson further teaches instructions that, when executed by at least one processor, cause the computing device to: detect that the velocity of user input decreases below a minimum threshold; and in response to detecting that the velocity of movement decreases below the minimum threshold, maintain the object velocity above a minimum velocity of movement (See McCall Fig. 7 and paras. [0060-61]: minimum velocity that is below a stall out velocity, where the user’s input velocity determines the width of the object, and “there is a predetermined default threshold thickness below which no segment can fall”. When velocity is below the stallout velocity, there is a minimum width that is prescribed to the input event; see also Wilson Fig. 6 

As per claims 28-30 and 32, the claims are directed to a method that implements the same or similar features as the system of claims 1-3 and 7, respectively, and are therefore rejected for at least the same reasons therein.

As per claim 31, McCall further teaches dynamically modifying the [rendering of the movement] of the object within the graphical user interface at the object velocity less than the velocity of the user input by scaling [the object velocity] to a proportion of the velocity of user input; (See McCall para. [0005]: “stroke control module is operable on a processor to modify the width of input strokes and adjust them based on…the velocity at which they were received”; Figs. 4A-5B and 7 and paras. [0060-61]: stroke “width is set to be a function of the velocity and the velocity weight is also set to be a function of the velocity”. Therefore, as a user adjusts the velocity of the stroke input, the width of the displayed stroke changes accordingly);
While McCall teaches brush stroke velocity and rendering gesture inputs, McCall does not explicitly teach the rendering of the movement of the object within the graphical user interface to move at the object velocity less than to the velocity as well as the object velocity in general.
Wilson teaches these limitations of the claim (See Wilson Fig. 6 and para. [0085]: “If it is determined in process action 600 that the cursor speed has fallen below the prescribed slow speed threshold, then in process action 602 the WorldCursor control 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine McCall with the teachings of Wilson for at least the same reasons as discussed above in claim 1.
	Furthermore, McCall/Wilson teaches detecting that the velocity of user input decreases below a minimum threshold; and in response to detecting that the velocity of the user input decreases below the minimum threshold, maintaining the velocity of the movement of the object above a minimum velocity of movement (See McCall Fig. 7 and paras. [0060-61]: minimum velocity that is below a stall out velocity, where the user’s input velocity determines the width of the object, and “there is a predetermined default threshold thickness below which no segment can fall”. When velocity is below the stallout velocity, there is a minimum width that is prescribed to the input event; see also Wilson Fig. 6 and paras. [0080] and [0085]: velocity thresholds for different cursor movements, including velocities below thresholds. The cursor still moves but at a different rate).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889. The examiner can normally be reached Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas Klicos/
Primary Examiner, Art Unit 2145